Citation Nr: 0517797	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-09 469	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease (DJD) of the left knee.

2.  Entitlement to a rating higher than 10 percent for DJD of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
December 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO considered the 
veteran's claim for a higher rating for his DJD of the right 
elbow, right knee, and lumbosacral spine, for which he had 
been granted a single 10 percent rating in September 1988.

In its February 2001 decision, the RO assigned separate 10 
percent ratings for each knee, and a noncompensable (i.e. 0 
percent) for his lumbar spine and right elbow DJD.  After the 
veteran filed a March 2001 notice of disagreement (NOD) with 
the evaluations for both knees and the lumbar spine, and 
indicated in his April 2004 statement in support of claim (VA 
Form 21-4138) that he would be satisfied with a 10 percent 
rating for his lumbar spine DJD, the RO in July 2004 
increased the rating for his lumbar spine DJD to 10 percent, 
effective the March 16, 1999 date of his claim for an 
increased rating.  The RO wrote that this would be considered 
a full grant of the benefits sought on appeal for this 
disorder, and the veteran and his representative indicated 
that they concurred, as the September 2004 Statement of 
Accredited Representative in Appealed Case (VA Form 646) 
included only the knee evaluations as issues, and at the 
April 2005 Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board it was agreed that 
these were the only issues developed for appellate review 
(Hearing transcript, p. 2).  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (a veteran is presumed to be seeking the maximum 
possible rating unless he indicates otherwise).

For the reasons explained below, the two remaining claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The brief, handwritten notations on the May 2004 VA 
examination worksheet do not provide sufficient information 
for an appropriate rating for the DJD of the veteran's knees, 
and the prior VA orthopedic examination took place in March 
2000.  Since that time, the veteran has undergone (in 
November 2004) right total knee replacement.  Consequently, a 
remand is necessary to ensure that all treatment records are 
up-to-date and for a more thorough and recent examination.  
This is particularly true in light of VA General Counsel 
opinions indicating that a veteran who has arthritis and 
instability of the knee may, in certain circumstances, be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Moreover, VA's 
General Counsel recently indicated that a veteran could 
receive separate ratings under Diagnostic Codes 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
VAOPGCPREC 9-2004.



In addition, the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the veteran 
filed his March 1999 claims.  But the VCAA applies to claims 
filed prior to its November 9, 2000 effective date if VA had 
not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because the RO had yet to issue its February 2001 rating 
decision or its subsequent SOC and SSOCs.  See VAOPGCPREC 7-
2003 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).

There is a September 2001 VCAA letter in the claims file, but 
it is not clear if it was sent to the veteran, as the 
veteran's name and address are crossed out.  In a February 
2004 deferred rating decision, a rating specialist wrote that 
a VCAA letter should be sent as to the issues then on appeal, 
i.e., the claims for increased ratings for DJD of the knees 
and spine, suggesting the possibility that no letter had 
previously been sent.  The subsequent April 2004 VCAA letter 
as to these issues told the veteran that the RO was working 
on his claims for service connection, and told him what the 
evidence had to show to establish entitlement to service 
connection for these disorders, rather than an increased 
rating.  Thus, on remand, the veteran should be instructed as 
to application of the VCAA to the specific claims filed in 
this case.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  This 
includes informing the veteran of the 
application of the VCAA to his claims for 
increased ratings for DJD of his knees 
and what the evidence must show to 
establish entitlement to an increased 
rating.

2.  Obtain copies of any existing VA 
treatment records relating to the 
veteran's knees since October 2001.  Any 
records obtained should be associated 
with the other evidence in the claims 
file.

3.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation relating to his 
knees since November 2004.  Ask the 
veteran to sign and submit the 
appropriate consent forms to release the 
medical records of any private care 
provider he identifies, and assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After any additional evidence has 
been obtained, arrange for the veteran to 
undergo VA orthopedic examinations of 
both knees.  The claims file must be made 
available to the VA examiner, and the 
examiner should review the file prior to 
the examination and indicate that he or 
she has done so.  All appropriate tests 
and studies, including X-rays and range 
of motion studies of both knees, reported 
in degrees, should be accomplished.  All 
findings should be made available to the 
primary physician prior to the completion 
of his or her report, and all clinical 
findings should be reported in detail.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
left and right knee disabilities.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should identify all 
impairments affecting each knee.  With 
respect to each knee, examiner should 
specifically indicate whether arthritis 
is present, and whether there is 
recurrent subluxation or lateral 
instability of the knee (and, if so, 
whether such is best characterized as 
"slight," "moderate," or "severe").  The 
examiner should also indicate whether, in 
either knee, there is ankylosis, 
dislocation or removal of cartilage, 
impairment of the tibia or fibula, or 
genu recurvatum.

5.  Ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any ordered action is determined to 
have not been undertaken or to have been 
taken in a deficient manner, take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including the opinions of VA's General 
Counsel discussed above.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




